Fourth Court of Appeals
                               San Antonio, Texas

                                     JUDGMENT
                                   No. 04-15-00295-CR

                                    Gary Lee AVANT,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 186th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2014CR5555
                       Honorable Jefferson Moore, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED July 13, 2016.


                                             _____________________________
                                             Patricia O. Alvarez, Justice